Appeal from a judgment of Supreme Court, Onondaga County (Brunetti, J.), entered July 26, 2000, convicting defendant after a jury trial of, inter alia, attempted assault in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: The contention of defendant that the conduct of the Trial Judge deprived him of a fair trial is not preserved for our review (see, People v Charleston, 56 NY2d 886, 887-888; People v Chase, 265 AD2d 844, 844-845, lv denied 94 NY2d 902; People v Wanton, 256 AD2d 125, 126, lv denied 93 NY2d 981), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). Contrary to the further contentions of defendant, he received meaningful representation (see, People v Baldi, 54 NY2d 137, 147) and the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Present — Pine, J.P., Wisner, Scudder, Burns and Gorski, JJ.